Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TSG RAN WG1 Meeting #93 , May 21st-25th , 2018, R1-1807360 , hereinafter 3GPP).

 	Regarding claim 16,  3GPP discloses a  communication apparatus, comprising:
circuitry, which, in operation, cancels a part of repetition of a scheduled transmission of a physical uplink control channel (PUCCH) overlapping in time with a scheduled transmission of a physical uplink shared channel (PUSCH) (pages 1-2) ; and a transmitter, which, in operation, transmits the PUSCH (page 1).


 	Regarding claim 17  3GPP discloses wherein a priority of the scheduled transmission of the PUSCH is higher than a priority of the scheduled transmission of the PUCCH (page 2, proposal 1).

 	Regarding claim 18,  3GPP discloses wherein another part of the repetition of the scheduled transmission of the  PUCCH does not overlap in time with the scheduled transmission of the PUSCH (page 2), and the transmitter, in opezration, transmits the another part of the repetition of the scheduled transmission of the PUCCH (page 2) 
 	Regarding claim 19,  3GPP discloses wherein the circuitry, in operation, determines whether the part of the repetition of the scheduled transmission of the PUCCH overlaps in time with the scheduled transmission of the PUSCH per time slot (page 1).

 	Regarding claim 20 ,  3GPP discloses a receiver, which, in operation, receives a downlink control information (DCI) including bit information that indicates a priority of the scheduled transmission of the PUSCH (page 2).
 
 	Regarding claim 21,  3GPP discloses wherein the PUCCH includes channel state information (CSI) (page 1).

 	Regarding claim 22, 3GPP discloses wherein the PUCCH includes Hybrid Automatic Repeat Request (HARQ) information (page 1).
 	Regarding claim 23,  3GPP discloses wherein the PUSCH is a response signal for Ultra Reliable and Low Latency Communication (URLLC), and the PUCCH is a response signal for enhanced Mobile Broad band (eMBB) (page 1,  page 2) .

Regarding claim 24,  3GPP discloses a communication method, comprising: cancelling a part of repetition of a scheduled transmission of a physical uplink control channel (PUCCH) overlapping in time with a scheduled transmission of a physical uplink shared channel (PUSCH)  (page 2) ; and transmitting the PUSCH (page 2).

 	Regarding claim 25,  3GPP discloses wherein a priority of the scheduled transmission of the PUSCH is higher than a priority of the scheduled transmission of the PUCCH (pages 2-3).

 	Regarding claim 26, 3GPP discloses wherein another part of the repetition of the scheduled transmission of the PUCCH does not overlap in time with the scheduled transmission of the PUSCH (page 2), and the communication method comprises: transmitting the another part of the repetition of the scheduled transmission of the PUCCH (page 1).

 	Regarding claim 27,  3GPP discloses determining wherein whether the part of the repetition of the scheduled transmission of the PUCCH overlaps in time with the scheduled transmission of the PUSCH per time slot (page 1).




 	Regarding claim 28, 3GPP discloses receiving a downlink control information (DCI) including bit information that indicates a priority of the scheduled transmission of the PUSCH (page 1).
 	Regarding claim 29,  3GPP discloses wherein the PUCCH includes channel state information (CSI) (page 2).
 	Regarding claim 30,  3GPP discloses wherein the PUCCH includes Hybrid Automatic Repeat Request (HARQ) information (page 1). 
 	Regarding claim 31,  3GPP discloses wherein the PUSCH is a response signal for Ultra Reliable and Low Latency Communication (URLLC), and the PUCCH is a response signal for enhanced Mobile Broad band (eMBB).( pages 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463